Title: From George Washington to Lewis Pintard, 29 February 1780
From: Washington, George
To: Pintard, Lewis


          
            Sir,
            Hd Qrs [Morristown] Feby [29] 1780
          
          It is proposed that a meeting of Commissioners on the subject of prisoners should take place the 9th instant at Amboy. As your presence will be necessary there to give Mr Beatty information which he will want towards an adjustment of accounts, I have requested the permission of His Excellen⟨cy⟩ Lt General Knyphausen for you to repair there at the time appointed—You will therefore be pleased to apply to him to know his pleasure. I am with esteem Sir Your most Obedt servt.
         